   Case 5:21-cv-03075-VKD Document 1-18 Filed 04/27/21 Page 1 of 27
Trials@uspto.gov                                                  Paper 9
571-272-7822                                      Entered: April 16, 2021




       UNITED STATES PATENT AND TRADEMARK OFFICE
                       ____________

        BEFORE THE PATENT TRIAL AND APPEAL BOARD
                       ____________

          JUNIPER NETWORKS, INC., NOKIA CORP. AND
                  NOKIA OF AMERICA CORP.,
                         Petitioner,

                                   v.

              CORE OPTICAL TECHNOLOGIES, LLC,
                        Patent Owner.
                        ____________

                            IPR2020-01664
                          Patent 6,782,211 B1
                             ____________


Before KEN B. BARRETT, PATRICK M. BOUCHER, and
MELISSA A. HAAPALA, Administrative Patent Judges.

BARRETT, Administrative Patent Judge.



                              DECISION
               Denying Institution of Inter Partes Review
                            35 U.S.C. § 314
    Case 5:21-cv-03075-VKD Document 1-18 Filed 04/27/21 Page 2 of 27
IPR2020-01664
Patent 6,782,211 B1

                             I.   INTRODUCTION
                        A. Background and Summary
      Juniper Networks, Inc., Nokia Corp., and Nokia of America Corp.
(collectively, “Petitioner”)1 filed a Petition requesting inter partes review of
U.S. Patent No. 6,782,211 B1 (“the ’211 patent,” Ex. 1001). Paper 1
(“Pet.”). The Petition challenges the patentability of claims 30, 32, 33, 35,
and 37 of the ’211 patent. Core Optical Technologies, LLC, (“Patent
Owner”)2 filed a Preliminary Response to the Petition. Paper 8 (“Prelim.
Resp.”).
      An inter partes review may not be instituted “unless . . . the
information presented in the petition . . . shows that there is a reasonable
likelihood that the petitioner would prevail with respect to at least 1 of the
claims challenged in the petition.” 35 U.S.C. § 314(a) (2018). Having
considered the arguments and evidence presented by Petitioner and Patent
Owner, we determine that Petitioner has not demonstrated a reasonable
likelihood of prevailing on at least one of the challenged claims of the ’211
patent. Accordingly, we do not institute an inter partes review of the
challenged claims.

                           B. Related Proceedings
      One or both parties identify, as matters involving or related to the
’211 patent, Core Optical Techs., LLC v. Juniper Networks, Inc. et al., 8:19-
cv-02189-JAK-RAO (C.D. Cal.), Core Optical Techs., LLC v. Nokia Corp.


1
  Petitioner identifies Juniper Networks, Inc., Nokia Corp., Nokia of
America Corp., and Alcatel Submarine Networks as real parties-in-interest.
Pet. 76.
2
  Patent Owner identifies itself, Core Optical Technologies, LLC, as the real
party-in-interest. Paper 5, 1.
                                       2
   Case 5:21-cv-03075-VKD Document 1-18 Filed 04/27/21 Page 3 of 27
IPR2020-01664
Patent 6,782,211 B1

et al., 8:19-cv-2190-JAK-RAO (C.D. Cal.), Core Optical Techs., LLC v.
Cisco Systems et al., 8:20-cv-01468 (C.D. Cal.), Core Optical Techs., LLC v.
ADVA Optical Networking SE et al., 8:20-cv-01463 (C.D. Cal.), and Patent
Trial and Appeal Board cases IPR2016-01618 (US 6,782,211 B1) and
IPR2018-01259 (US 6,782,211 B1). Pet. 76–77; Paper 5, 1. Petitioner also
identifies other district court actions involving the ’211 patent. Pet. 77.

                              C. The ’211 Patent
      The ’211 patent pertains to fiber optics and describes a
cross-polarization interference canceler (“XPIC”) that enables reconstruction
of two optical signals transmitted with generally orthogonal polarization
states in the same frequency band. Ex. 1001, 1:12–14, 3:10–18. During
propagation through an optical fiber, the orthogonality of two optical signal
fields is lost to some extent, resulting in cross polarization interference
(“XPI”) at the receiver. Id. at 2:43–48. The XPIC mitigates dispersion
effects and loss of optical field orthogonality incurred during propagation
through the optical fiber. Id. at 1:12–19.
      Figure 3 of the ’211 patent is reproduced below:




Figure 3 is an illustrative embodiment of a device utilizing an optical XPIC.
Id. at 7:1–2. Transmitting device 210 produces two modulated optical
signals with orthogonally polarized electric fields that are transmitted over

                                        3
    Case 5:21-cv-03075-VKD Document 1-18 Filed 04/27/21 Page 4 of 27
IPR2020-01664
Patent 6,782,211 B1

optical fiber 235 to receiving device 300. See id. at 4:56–66, 5:18–21. The
optical system is modeled mathematically using matrices. See id. at 5:39–
7:57. Receiving device 300 includes polarization beam splitter 310 and
optical XPIC 320. Id. at 7:2–5. Polarization beam splitter 310 separates the
received optical signals into its two components, which are processed by
XPIC 320 and the outputs are routed to standard intensity modulation direct
detection (IM-DD) fiber optic receivers. Id. at 7:5–11. XPIC 320 may be a
diagonalizer that diagonalizes the overall link transmission matrix to
eliminate XPI and dispersion effects. See id. at 7:58–8:57.
      The ’211 patent describes additional exemplary embodiments in
which the XPIC is implemented optically or electrically. See id. at Figs. 5,
6, 9, 4:32–34, 4:45–51. In, for example, the embodiment of Figure 5,
coherent heterodyne receivers rather than IM-DD receivers are used, and the
optical XPIC output fields are routed to double balanced optical receivers
(DBORs), which produce a current, and those outputs are routed to
demodulators. Id. at 9:20–36. Additionally, the ’211 patent describes that
the XPIC may provide a minimum mean square error (“MMSE”) solution.
See id. at 16:21–27.

                              D. Illustrative Claim
      Of the challenged claims of the ’211 patent, claims 30, 33, 35, and 37
are independent claims. The remaining challenged claim, claim 32, depends
directly from claim 30. Claim 30, reproduced below with bracketed
annotations3 inserted, is illustrative.




3
 We utilize Petitioner’s annotations for claim 30 but have retained the
paragraph formatting from the issued patent.
                                          4
      Case 5:21-cv-03075-VKD Document 1-18 Filed 04/27/21 Page 5 of 27
IPR2020-01664
Patent 6,782,211 B1

         30.    [Pre] A method comprising:
                [a] receiving an optical signal over a single fiber optic
         transmission medium, [b] the optical signal being one or more
         polarized field components independently modulated with
         independent information bearing waveforms; and
                [c] processing the optical signal by (i) separating the
         optical field of the optical signal into orthogonally polarized
         field components, [d] (ii) routing each of the orthogonally
         polarized field components to a coherent optical receiver to
         produce a first output and a second output, [e] and (iii)
         transmitting the first and second outputs to a cross polarization
         interference canceller (XPIC).
Ex. 1001, 26:1–13 (bracketed annotations added).

                                   E. Evidence
         Petitioner relies on the following references:
    Reference                                                        Exhibit No.

    US 5,388,088; Issued Feb. 7, 1995 (“Gans” 4)                     1006
    S.T. Hsieh et al., A Comparison of Three Diagonalizers,          1007
    Adaptive Crosstalk Cancellers, in Dual-Polarized M-QAM
    Systems, 39 IEEE TRANSACTIONS ON COMMUNICATIONS, 390
    (March 1991) (“Hsieh”)
    R.T. COMPTON, ADAPTIVE ANTENNAS: CONCEPTS AND                    1008
    PERFORMANCE (Prentice Hall 1988) (“Adaptive Antennas”5)
    US 5,416,628; Issued May 16, 1995 (“Betti ’628”6)                1010

         Petitioner also relies on the Declaration of Dr. Alexander Sergienko
(Ex. 1004) and the Declaration of Dr. Jack Winters (Ex. 1031) in support of



4
  Petitioner refers to Gans as “the ’088 patent.” See Pet. 8.
5
  Patent Owner refers to Adaptive Antennas as “Compton.” See Prelim.
Resp. 15; see also id. at 32 (referring to the first ground as “Gans +
Compton + Hsieh.”).
6
  Petitioner refers to Betti ’628 as “the ’628 patent.” See Pet. 8.
                                         5
   Case 5:21-cv-03075-VKD Document 1-18 Filed 04/27/21 Page 6 of 27
IPR2020-01664
Patent 6,782,211 B1

its arguments. Patent Owner relies on the Declaration of Dr. Joseph Kahn
(Ex. 2001), the Declaration of Silvello Betti (Ex. 2003), and the Declaration
of Eugenio Iannone (Ex. 2004) in support of its arguments. The parties rely
on other exhibits as discussed below.

                   F. Asserted Grounds of Unpatentability
      Petitioner asserts that the challenged claims are unpatentable on the
following grounds:
 Claim(s) Challenged        35 U.S.C. §            Reference(s)/Basis
 30, 32, 33, 35, 37       103(a)            Gans, Adaptive Antennas, Hsieh
 30, 32                   103(a)            Gans, Adaptive Antennas,
                                            Hsieh, Betti ’628

                              II.   ANALYSIS
                            A. Principles of Law
      Petitioner bears the burden of persuasion to prove unpatentability of
the claims challenged in the Petition, and that burden never shifts to Patent
Owner. Dynamic Drinkware, LLC v. Nat’l Graphics, Inc., 800 F.3d 1375,
1378 (Fed. Cir. 2015).
      A patent claim is unpatentable under 35 U.S.C. § 103(a) if the
differences between the claimed subject matter and the prior art are such that
the subject matter, as a whole, would have been obvious at the time the
invention was made to a person having ordinary skill in the art to which said
subject matter pertains. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406
(2007). The question of obviousness is resolved on the basis of underlying
factual determinations including: (1) the scope and content of the prior art;
(2) any differences between the claimed subject matter and the prior art;




                                        6
   Case 5:21-cv-03075-VKD Document 1-18 Filed 04/27/21 Page 7 of 27
IPR2020-01664
Patent 6,782,211 B1

(3) the level of skill in the art; and (4) any objective evidence of obviousness
or non-obviousness. Graham v. John Deere Co., 383 U.S. 1, 17–18 (1966).

                   B. The Level of Ordinary Skill in the Art
      In determining the level of ordinary skill in the art, various factors
may be considered, including the “type of problems encountered in the art;
prior art solutions to those problems; rapidity with which innovations are
made; sophistication of the technology; and educational level of active
workers in the field.” In re GPAC Inc., 57 F.3d 1573, 1579 (Fed. Cir. 1995)
(internal quotation marks and citation omitted).
      Petitioner contends that:
      A [person of ordinary skill in the art] related to the ’211 patent
      would have at least a master’s degree in electrical engineering
      or physics, or an equivalent field, and at least two years of
      professional or research experience in the field of optical
      communications systems. EX1004, ¶127. Additional graduate
      education could substitute for professional experience, or
      significant experience in the field of optical communications
      systems could substitute for formal education. Id.
Pet. 8; see also Ex. 1004 ¶ 127 (Dr. Sergienko’s declaration).
      Patent Owner does not propose a definition of the level of ordinary
skill in the art, and its expert, Dr. Kahn, takes no position on whether
Petitioner’s expert, Dr. Sergienko, accurately identified the level of ordinary
skill in that art. See Ex. 2001 ¶27.
      For the purposes of this Decision, we apply Petitioner’s description of
the person of ordinary skill in the art, which we find to be consistent with the
level of skill reflected in the ’211 patent and the prior art of record.




                                        7
   Case 5:21-cv-03075-VKD Document 1-18 Filed 04/27/21 Page 8 of 27
IPR2020-01664
Patent 6,782,211 B1

                            C. Claim Construction
      We apply the same claim construction standard used in district courts,
namely that articulated in Phillips v. AWH Corp., 415 F.3d 1303 (Fed.
Cir. 2005) (en banc). See 37 C.F.R. § 42.100(b) (2019).
      In applying that standard, claim terms generally are given their
ordinary and customary meaning as would have been understood by a person
of ordinary skill in the art at the time of the invention and in the context of
the entire patent disclosure. Phillips, 415 F.3d at 1312–13. “In determining
the meaning of the disputed claim limitation, we look principally to the
intrinsic evidence of record, examining the claim language itself, the written
description, and the prosecution history, if in evidence.” DePuy Spine, Inc.
v. Medtronic Sofamor Danek, Inc., 469 F.3d 1005, 1014 (Fed. Cir. 2006)
(citing Phillips, 415 F.3d at 1312–17).
      Petitioner offers proposed constructions for the terms “cross
polarization interference” (XPI), “cross polarization interference canceller”
(XPIC), and “diagonalizer cross polarization interference cancellation
network.” Pet. 18–28. Patent Owner disagrees with Petitioner’s proposed
constructions and offers its own. Prelim. Resp. 18–24.
      On this record and for purposes of this Decision, we determine that no
claim terms require express construction.

        D. The Alleged Obviousness of Claims 30, 32, 33, 35, and 37
                  Over Gans, Adaptive Antennas, and Hsieh
      Petitioner alleges that claims 30, 32, 33, 35, and 37 of the ’211 patent
would have been obvious over Gans, Adaptive Antennas, and Hsieh. See
Pet. 29–51 (addressing claim 30).




                                        8
   Case 5:21-cv-03075-VKD Document 1-18 Filed 04/27/21 Page 9 of 27
IPR2020-01664
Patent 6,782,211 B1

          1. Gans (Ex. 1006)
      Gans pertains to fiber optic communications and discloses methods
for recovering data from optical signals transmitted in different polarizations
over the same transmission medium. Ex. 1006, 1:1–11. According to Gans:
            Transmission capacity of an optical fiber is increased by
      transmitting two optical signals of orthogonal polarizations
      through the fiber and distinguishing the signals from one
      another at the receiver by appropriately weighting polarization
      components representative of the transmitted signals. . . .
      Signals of arbitrary received polarizations are detected and
      separated from one another.
Id., code (57) (Abstract).
      Gans explains that “multiple fixed polarization filters split the two
received optical signals into four polarization components, each of the
polarization components being a composite of the two received optical
signals.” Id. at 2:25–29. Each of the four polarization components is
converted by the respective one of four photodetectors into an electrical
signal. Id. at 2:29–31. “The electrical signals are appropriately weighted
and combined to produce two output signals.” Id. at 2:31–33. “The output
signals are proportional in magnitude to the two received optical signals and
are free of cross-channel interference.” Id. at 2:21–24.
          2. Adaptive Antennas (Ex. 1008)
      Adaptive Antennas is a textbook with the stated purposes of
“present[ing] a unified treatment of adaptive antenna systems and to
describe their capabilities and limitations” and of “acquaint[ing] the reader
with the analytical techniques used to predict the performance of these
systems in new applications.” Ex. 1008, 8. “An adaptive antenna is an
antenna that controls its own pattern, by means of feedback control, while
the antenna operates.” Id. at 13. “All adaptive antennas to date have been

                                       9
   Case 5:21-cv-03075-VKD Document 1-18 Filed 04/27/21 Page 10 of 27
IPR2020-01664
Patent 6,782,211 B1

arrays, rather than continuous aperture antennas, because the pattern of an
array is easily controlled by adjusting the amplitude and phase of the signal
from each element before combining the signals.” Id. The book contains a
chapter with a section discussing Least-Mean-Square (LMS) adaptive array
feedback concepts, including a discussion of an LMS array based on a
minimum mean-square error concept. Id. at 18–30.
          3. Hsieh (Ex. 1007)
      Hsieh explains that “[t]he diagonalizer and the minimum mean square
error (MMSE) canceller are two adaptive receiver structures that reduce the
problem of depolarization crosstalk in dually polarized channels.” Ex. 1007,
3. Hsieh compares the performance of three different adaptive diagonalizers
and concludes that one (the “D3” diagonalizer) performed the best and
should be compared to the MMSE canceller, which at that time was thought
to be substantially better than diagonalizer structures. Id. The article also
concludes that “for large signal-to-noise ratios, the MMSE canceller reduces
to the D3 diagonalizer.” Id. at 6.
          4. The Alleged Obviousness of Claim 30 in View of Gans,
             Adaptive Antennas, and Hsieh
      For the reasons discussed below, Petitioner has not shown a
reasonable likelihood that it would prevail in establishing unpatentability of
independent claim 30 as obvious over Gans, Adaptive Antennas, and Hsieh.
                  a. Petitioner’s Proposed Combinations
      A petition for inter partes review must identify “with particularity,
each claim challenged, the grounds on which the challenge to each claim is
based, and the evidence that supports the grounds for the challenge to each
claim.” 35 U.S.C. § 312(a)(3); see also 37 C.F.R. § 42.104(b) (specifying
necessary elements of a petition).

                                      10
  Case 5:21-cv-03075-VKD Document 1-18 Filed 04/27/21 Page 11 of 27
IPR2020-01664
Patent 6,782,211 B1

      Patent Owner argues that Petitioner “vaguely asserts” that it would
have been obvious to combine Gans, Adaptive Antennas (“Compton”), and
Hsieh, “without explaining what the combination actually is.” Prelim. Resp.
38 (emphasis omitted) (citing Pet. 34). Patent Owner further argues that
“Petitioner fails to provide the required ‘clear, evidence-supported account
of the contemplated workings of the combination,’ and fails to show how the
combination meets all the claim elements.” Id. at 38 (emphasis omitted)
(quoting Personal Web Techs., LLC v. Apple, Inc., 848 F.3d 987, 994 (Fed.
Cir. 2017). We agree with Patent Owner, and determine that Petitioner has
not explained adequately how Petitioner proposes to combine the references’
teachings and how the proposed combination would work. As in the
Personal Web case, “a clear, evidence-supported account of the
contemplated workings of the combination is a prerequisite to adequately
explaining and supporting a conclusion that a relevant skilled artisan would
have been motivated to make the combination and reasonably expect success
in doing so.” Personal Web Techs., LLC, 848 F.3d at 994. The Petition
does not present such a clear account.
      For this first ground, Petitioner does not identify clearly and
adequately a single proposed combination of teachings of the three relied-on
references that purportedly would result in the claimed subject matter as a
whole. Rather, Petitioner addresses each limitation separately and, for some,
argues that there are multiple alternatives as to how that one limitation, when
considered in isolation, would have been obvious. Claim 30, generally
speaking, follows a signal as it undergoes various processing steps from its
receipt to the transmission of outputs to an XPIC. See Ex. 1001, 26:1–13. It
was incumbent upon Petitioner to offer a cohesive and understandable


                                      11
    Case 5:21-cv-03075-VKD Document 1-18 Filed 04/27/21 Page 12 of 27
IPR2020-01664
Patent 6,782,211 B1

articulation as to how a proposed combination of references’ teachings
renders obvious that entire process flow from start to finish.7 Such an
articulation should have included, on the facts of this case, an explanation as
to how a relied-on circuit8 from a prior art reference would be compatible
and work with the circuits relied on by Petitioner for the preceding and
subsequent steps in the signal processing flow. Petitioner did not provide
such an articulation, and this is reason enough to deny the Petition.
       As an example, Petitioner argues that Gans (the ’088 patent)
discloses limitation 30.c—which recites “processing the optical signal
by (i) separating the optical field of the optical signal into orthogonally
polarized field components”—and then presents two more options as
“alternative means for meeting this claim limitation.” Pet. 36–39; Ex. 1001,
26:7–9. The first of the three options relies on Gans alone and involves
optical separator 14 outputting either four or eight components (four for each
of two optical signals, O1 and O2), depending on how one understands
Petitioner’s theory. Pet. 36–37; see also id. at 37 (listing eight components
as the optical separator output in the form of “a set of four components for
each [of two] signal[s]” but also arguing that “[t]hese four polarization
components represent the [two] orthogonally polarized signals”); id. at 40
(arguing that “the collection of [four] photodetectors . . . receive[s] a



7
  In some cases, a petitioner might acceptably offer and explain alternative
positions within the same ground in an easily understood manner. Such is
not the case here.
8
  We do not reach the issue of the proper interpretation of an “XPIC” and do
not construe the claimed methods as limited to the use of circuitry. Here, we
are referring to Petitioner’s reliance, at least in part, on the prior arts’
disclosure of circuitry.
                                       12
   Case 5:21-cv-03075-VKD Document 1-18 Filed 04/27/21 Page 13 of 27
IPR2020-01664
Patent 6,782,211 B1

collection of four components for each incoming signal O1 and O2.”). The
other two options involve outputting in-phase and quadrature phase
components, with one option being a purported suggestion in Gans in
combination with the knowledge of a person of ordinary skill in the art as
purportedly “confirmed in the ’211 patent itself.” Id. at 37–38
(“Accordingly, a POSITA would recognize that, in such a coherent optical
receiver, the conventional implementation would include such in-phase and
quadrature phase components of the orthogonally polarized signals.”). The
other alternative option is the combination of Gans, Adaptive Antennas, and
Hsieh, and apparently involves the substitution for Gans’s optical
separator 14, as utilized in the first option, with “a separator that provides for
a set of two orthogonally polarized field components, wherein each set of
components comprises an in-phase and a quadrature phase representation of
the corresponding signal.” Id. at 38–39 (citing Ex. 1004 ¶ 176; Ex. 1031
¶ 15–18).
      Petitioner’s proposed combinations become even more difficult to
understand when the in-process signal reaches the next limitation, 30.d,
which recites “processing the optical signal by . . . (ii) routing each of the
orthogonally polarized field components to a coherent optical receiver to
produce a first output and a second output.” Ex. 1001, 26:7–11. For this
limitation, Petitioner lists the eight signal components of Gans and argues
that “the orthogonally polarized field components (i.e., (i) the four
polarization components horizontal linear, 45 degree linear, right-hand
circular, left-hand circular for each individual signal O1 and O2,
respectively), or (ii) alternatively, in-phase and quadrature phase
components as described above in the context of limitation 30.c are used to


                                       13
   Case 5:21-cv-03075-VKD Document 1-18 Filed 04/27/21 Page 14 of 27
IPR2020-01664
Patent 6,782,211 B1

generate outputs.” Pet. 40 (emphasis added) (citing Ex. 1006, 3:32–48,
4:67–5:18; Ex. 1004 ¶ 181–183).
      Petitioner, still addressing limitation 30.d, appears to offer two
alternative options for the second option of limitation 30.c discussed above,
the option involving a purported suggestion in Gans and that would “include
such in-phase and quadrature phase components.” Id. at 37, 40–41.
Specifically, Petitioner argues that, “[w]hen so configured, the orthogonally
polarized field components (i.e., (i) the four polarization components
horizontal linear, 45 degree linear, right-hand circular, left-hand circular, or
(ii) alternatively the in-phase and quadrature phase components) are routed
to a coherent optical receiver comprising at least a set of photodiodes, which
would produce first and second outputs.” Id. (emphasis added).
      The last limitation of claim 30, which Petitioner labels 30.e, recites
“processing the optical signal by . . . (iii) transmitting the first and second
outputs to a cross polarization interference canceller (XPIC).” Ex. 1001,
26:7–13. Under the section heading “30.e,” Petitioner contends that Gans
discloses this limitation, specifically arguing that Gans “discloses
transmitting the first and second outputs of the coherent optical receiver (i.e.,
S1 and S2) to a cross polarization interference canceller (XPIC),” and
referring to the “the four different polarization components” that are the
output of the four photodetectors shown in Gans’s Figures 1 and 4. Pet. 41–
42; see also id. at 43 (“[T]he ’088 patent discloses the claimed function of
cancelling XPI.”). The portions of the circuits of Figures 1 and 4 identified
by Petitioner’s annotations as an XPIC are differently configured, thus
adding two downstream alternative options for the first option (Gans alone)
discussed above for the “separating” limitation 30.c. Further, Petitioner,


                                        14
   Case 5:21-cv-03075-VKD Document 1-18 Filed 04/27/21 Page 15 of 27
IPR2020-01664
Patent 6,782,211 B1

under this “30.e” section heading, does not refer explicitly to the in-phase
and quadrature phase components of the other two options of limitation 30.c.
See id. at 41–42. Thus, it is not clear that the signal components of the
second and third options of Petitioner’s theory for the “separating”
limitation 30.c are ever transmitted to an XPIC, as required by the claim.
      Notwithstanding that Petitioner argues that Gans discloses the last
limitation 30.e (transmitting the two outputs to an XPIC), Petitioner inserts
another heading under claim 30 titled “Cross polarization interference
canceller (XPIC).” Id. at 42. Under this heading, Petitioner offers even
more options and alternatives, arguing, for example:
             The application of weighting coefficients (which are
      complex elements) by the combination of attenuators and
      adders (which are provided the weighting coefficients by the
      weight generating circuitry) of the ’088 patent [Gans], in view
      of the coefficient generating algorithms of Adaptive Antennas
      and/or Hsieh, comprise the claimed XPIC. Alternatively, the
      incorporation of the filters disclosed in Hsieh for applying
      weighting coefficients, combined with the coherent optical
      receiver as disclosed in the ’088 patent in view of Adaptive
      Antennas, also discloses the claimed XPIC.
Id. at 42–43 (emphasis added). Notably, Petitioner, in the block quote
above, nests within one of the alternatives the phrase “and/or” when
referring to which of two references are being relied on for the coefficient
generating algorithms, thereby further increasing the number of possible
alternatives. The Petition continues in a similar fashion, offering even more
options. See, e.g., id. at 43–44 (“Attenuators . . . either alone, or in
conjunction with its corresponding adder 28 or 30, comprises a set of four
filters); id. at 44 (“Indeed, to the extent that such filters are not expressly
disclosed in the ’088 patent, a POSITA would know to apply an arrangement
of four filters as is disclosed in Hsieh Fig. 4 in place of the attenuator and

                                        15
   Case 5:21-cv-03075-VKD Document 1-18 Filed 04/27/21 Page 16 of 27
IPR2020-01664
Patent 6,782,211 B1

adder circuitry of the ’088 patent optical receiver to provide the appropriate
weighting of the polarization components.”); id. at 47 (“Moreover, a
POSITA reading Hsieh’s description of an MMSE canceller, including its
comparison with the D3 diagonalizer, would also understand how to adapt
Figure 4 for MMSE cancellation in the context of the ’088 patent, or
alternatively, would know to implement the MMSE ‘weight matrix’ taught
by Hsieh in equation 8.”).
      Petitioner’s presentation of multiple alternatives without sufficient
explanation as to how the multiple alternatives interact and the failure to
clearly map evidence and argument to the language of the claim improperly
shifts the burden of deciphering Petitioner’s arguments onto Patent Owner
and the Board. See 35 U.S.C. § 312(a)(3) (A petition may be considered
only if it “identifies, in writing and with particularity, each claim challenged,
the grounds on which the challenge to each claim is based, and the evidence
that supports the grounds for the challenge to each claim.”); see also 37
C.F.R. § 42.104(b) (Listing certain elements that a petition must specify in
the “statement of the precise relief requested for each claim challenged.”);
Consolidated Trial Practice Guide (Nov. 2019), available at
https://www.uspto.gov/TrialPracticeGuideConsolidated, 39 (“[P]arties
should avoid submitting a repository of all the information that a judge could
possibly consider, and instead focus on concise, well-organized, easy-to-
follow arguments supported by readily identifiable evidence of record.”).
      In view of these deficiencies as to the articulation of a basis for the
ground, we determine that Petitioner has failed to demonstrate a reasonable
likelihood of prevailing on its challenge to claim 30 as obvious over Gans,
Adaptive Antennas, and Hsieh.


                                       16
   Case 5:21-cv-03075-VKD Document 1-18 Filed 04/27/21 Page 17 of 27
IPR2020-01664
Patent 6,782,211 B1

                   b. Limitation 30.c
      The claim language that Petitioner labels as limitation 30.c recites
“processing the optical signal by (i) separating the optical field of the optical
signal into orthogonally polarized field components. See Pet., Appendix A.
      As mentioned above, Petitioner presents three different alternative
theories for this limitation. See id. at 36–39. The first option is that the
limitation is disclosed by Gans (the ’088 patent). See id. at 36–37. Patent
Owner argues, and we agree, that Petitioner has not shown how Gans
discloses the limitation. Prelim. Resp. 52–53.
      Petitioner initially asserts that Gans’s optical separator 14 performs
the recited step of separating the optical field into orthogonally polarized
field components. See Pet. 36 (“The ’088 patent discloses the use of an
optical separator 14 to separate the optical field of the optical signal into
orthogonally polarized field components.”). However, Petitioner’s
articulated basis does not support that proposition. Petitioner argues that
optical separator 14 receives an “optical signal compris[ing] two polarized
field components (O1 and O2)” and, citing only the Abstract, contends that
“the ’088 patent [Gans] confirms that these two signals are orthogonal to one
another.” Id. at 35–36 (citing Ex. 1006, Abstract). Petitioner further argues:
      The optical separator separates the incoming optical signal into
      a plurality of respective polarization components that
      correspond to the orthogonally polarized optical signals O1
      and O2 . . . .
             Accordingly, each of the two orthogonally polarized
      optical signals (O1 and O2 . . . are, after the optical separator,
      separated into a set of four components for each signal
      (components O1h, O1f, O1r, and O1l for signal O1; and
      components O2h, O2f, O2r, and O2l for signal O2). These four
      polarization components represent the orthogonally polarized


                                        17
    Case 5:21-cv-03075-VKD Document 1-18 Filed 04/27/21 Page 18 of 27
IPR2020-01664
Patent 6,782,211 B1

       signals transmitted across the fiber, and thus meets thus
       limitation. EX1004, ¶173.
Id. at 37. In other words, Petitioner argues that optical separator 14 outputs
four components 9 that “represent” or “correspond” to the purportedly
orthogonally polarized inputs. However, as Patent Owner notes (Prelim.
Resp. 53), the claim language does not contain such qualifiers and calls for
the separated field components themselves to be orthogonally polarized.
Petitioner does not explain adequately how Gans discloses the optical field
that is input to optical separator 14 being “separat[ed] . . . into orthogonally
polarized field components,” as required by claim 30.
       Petitioner also offers two alternative theories for this limitation 30.c.
See Pet. 37–39. Both involve, to the extent we understand Petitioner’s
theories, a splitter or separator that provides “an in-phase and a quadrature
phase representation of the corresponding signal.” Pet. 39 (Petitioner’s third
option); see also id. at 37 (Petitioner’s second option: “the conventional
implementation would include such in-phase and quadrature phase
components of the orthogonally polarized signals.”). We determine that
neither of these alternative theories leads to a conclusion that Petitioner has
demonstrated a reasonable likelihood of prevailing in its challenge.
       First, Petitioner, in articulating these theories, makes several
assertions without a clear mapping to the actual language of the limitation.
For example, we understand Petitioner, for one alternative, to argue that
Gans provides an express suggestion to modify the system of the option of
Petitioner’s first theory to provide for “coherent detection.” See id. at 37


9
  Gans identifies the four polarization components as: “horizontal linear
(including O1h and O2h), 45 degree linear (O1f and 02f), right-hand circular
(O1r and O2r), and left-hand circular (O1l and O2l).” Ex. 1006, 3:32–37.
                                       18
   Case 5:21-cv-03075-VKD Document 1-18 Filed 04/27/21 Page 19 of 27
IPR2020-01664
Patent 6,782,211 B1

(quoting Ex. 1001, 7:10–14). Petitioner, in the next sentence, argues:
“Accordingly, a POSITA would recognize that, in such a coherent optical
receiver, the conventional implementation would include such in-phase and
quadrature phase components of the orthogonally polarized signals.” Id.
(citing Ex. 1004 ¶ 174; Ex. 1031 ¶ 14–18). This is followed by an argument
as to how the challenged patent’s discussion of a prior art system
purportedly “confirm[s]” the immediately preceding “Accordingly”
assertion. Id. at 38. Petitioner does not tie clearly the claim’s requirement
of “separating the optical field . . . into orthogonally polarized field
components” to the assertion that “the conventional implementation would
include such in-phase and quadrature phase components of the orthogonally
polarized signals.” See id. at 37–38 (emphasis added). Thus, we are unable
to discern the basis for Petitioner’s apparent contention that “includ[ing]”—
at some unidentified step of the process—in-phase and quadrature phase
components of signals equates to the step of separating the field into
orthogonally polarized field components prior to routing those field
components to a coherent optical receiver, the outputs of which are
transmitted to an XPIC, as required by claim 30. See Ex. 1001, 26:7–13
(Claim 30: “processing the optical signal by (i) separating . . .,
(ii) routing . . ., and (iii) transmitting the first and second outputs to a cross
polarization interference canceller (XPIC).”).
       Second, as mentioned above, Petitioner, under the heading “30.e” for
the “transmitting” limitation, does not use the words “in-phase and
quadrature phase components,” and appears to contend that the proposed
combination(s) involve only the transmission of Gans’s “four different
polarization components.” See Pet. 41–42; see also id. at 41 (arguing that


                                        19
   Case 5:21-cv-03075-VKD Document 1-18 Filed 04/27/21 Page 20 of 27
IPR2020-01664
Patent 6,782,211 B1

Gans alone discloses the limitation in asserting that: “The ’088 patent
discloses transmitting the first and second outputs of the coherent optical
receiver (i.e., S1 and S2) to a cross polarization interference canceller
(XPIC).”). Thus, even if Petitioner presented viable alternatives for the
disclosure of the “separating” limitation 30.c, we are unable to recognize the
articulation of an overall and complete embodiment where those two
“in-phase and quadrature phase” alternatives are utilized.
      We determine that Petitioner has not demonstrated a reasonable
likelihood of demonstrating that its relied-on references disclose or suggest
the “separating” step as recited in claim 30.
          5. Petitioner’s Challenge to The Remaining Claims of Ground 1
      Petitioner also alleges that dependent claim 32 and independent
claims 33, 35, and 37 would have been obvious over Gans, Adaptive
Antennas, and Hsieh. See Pet. 52–58. Independent claims 33, 35, and 37
pertain to the specific way that cross polarization interference is mitigated or
eliminated.
                  a. Dependent Claim 32
      Claim 32 depends from independent claim 30, and Petitioner’s
discussion of claim 32 does not cure the underlying defects of the challenge
to claim 30. See id. at 52.
                  b. Independent Claim 33
      Claim 33 recites “mitigating cross polarization interference associated
with the at least two modulated polarized field components to reconstruct the
information bearing waveforms using a plurality of matrix coefficients being
complex values to apply both amplitude scaling and phase shifting to the at
least two modulated polarized field components.” Ex. 1001, 26:25–30.



                                       20
     Case 5:21-cv-03075-VKD Document 1-18 Filed 04/27/21 Page 21 of 27
IPR2020-01664
Patent 6,782,211 B1

        Petitioner’s articulation of proposed combination(s) for independent
claim 33 is, like that discussed above for claim 30, difficult to follow. See
Pet. 52–56. Petitioner breaks into two parts the “mitigating” limitation, and
argues, in part:
               The “mitigating cross polarization interference associated
        with the at least two modulated polarized field components” is
        disclosed for the same reasons as limitation 30.e in the context
        of the various MMSE disclosures of Adaptive Antennas and
        Hsieh, wherein XPI associated with the polarized field
        components (i.e., the collection of O1 and O2 components,
        respectively)[] is mitigated. EX1004, ¶216. As shown above,
        the MMSE disclosures of Adaptive Antennas and Hsieh teach
        the use of an XPIC, which is one mechanism for mitigating
        XPI. See analysis of limitations 30.d, 30.e, 35.d, and 35e
        (“mitigation of the cross polarization interference is
        accomplished through a matrix multiplication using a cross
        polarization interference canceler that produces the recovered
        signals with the minimum mean square error (MMSE)”).
Pet. 53 (emphasis added).
        Assuming Petitioner is referring us to the sections of the Petition
under both the “30.e” and “Cross polarization interference canceller (XPIC)”
headings10, Petitioner is asking us and Patent Owner to search eleven pages
of argument, which includes alternatives nested within alternatives, for
arguments concerning “the various MMSE disclosures of Adaptive
Antennas and Hsieh.” See Pet. 41–51. Adding to the difficulty of
discerning the proposed combination, Petitioner also asks the reader to
“[s]ee analysis of limitations 30.d, 30.e, 35.d, and 35e” apparently for
arguments in support of the proposition that “the MMSE disclosures of


10
  The section under the heading “30.e” contains only the contention that
Gans discloses the limitation, and does not include a mention of any
“MMSE disclosures of Adaptive Antennas and Hsieh.” Pet. 41–42.
                                       21
   Case 5:21-cv-03075-VKD Document 1-18 Filed 04/27/21 Page 22 of 27
IPR2020-01664
Patent 6,782,211 B1

Adaptive Antennas and Hsieh teach the use of an XPIC, which is one
mechanism for mitigating XPI.” Id. at 53 (italicizing omitted).
      For the recited “matrix coefficients,” Petitioner appears to propose
alternatives from each of three relied-on references. See id. at 54 (“The ’088
patent [Gans] discloses the use of ‘weighting vectors’ that comprise a
plurality of coefficients . . . [and a] POSITA would have understood at the
time of the ’211 patent inventions that a plurality of such weighting vectors
comprises a matrix,” and “[f]urther, Adaptive Antennas and Hsieh teach the
use of matrix coefficients being complex values to apply both amplitude
scaling and phase shifting.”).
      As with claim 30, Petitioner has not explained the bases for its
challenge to claim 33 with adequate specificity and particularity, and has not
demonstrated a reasonable likelihood of prevailing on its challenge to
independent claim 33 as being obvious over Gans, Adaptive Antennas, and
Hsieh.
                   c. Independent Claims 35 and 37
      Claim 35 recites “mitigating cross polarization interference” using an
XPIC “that produces the recovered signals with the minimum mean square
error (MMSE) relative to the desired transmitted signals.” Ex. 1001, 26:46–
51. Petitioner offers little or no new analysis for the limitations of claim 35
and portions thereof but, rather, cross-references multiple other sections of
the Petition, some of which are further cross-references. Pet. 56–57; see id.
at 56 (stating, for “35.c,” “The ’088 patent in combination with Adaptive
Antennas and Hsieh discloses this limitation as discussed above in the
context of limitation 30.e, 33.c and in 35.d and 35.e below.”); id. at 57
(stating, for “35.d,” which itself is the destination of a cross-reference
in 35.c, “As discussed in connection with limitation 30.e and 33.d, the ’088

                                       22
   Case 5:21-cv-03075-VKD Document 1-18 Filed 04/27/21 Page 23 of 27
IPR2020-01664
Patent 6,782,211 B1

patent (in combination with Adaptive Antennas and Hsieh, teaches matrixes
of weighting vectors . . . .”)).
       In independent claim 37, “the elimination of the cross polarization
interference is accomplished through matrix multiplication using a
diagonalizer cross polarization interference cancellation network being a
general inverse of a transmission matrix associated with the transmitter and
the single fiber optic transmission medium.” Ex. 1001, 28:1–7. Petitioner
again offers little or no new analysis for the limitations of claim 37, instead
utilizing cross-references to various other sections of the Petition. See
Pet. 57–58; see also id. at 58 (stating, for “37.d,” “The ’088 patent and Hsieh
disclose these claim elements for the same reasons as disclosed in 30.e, and
further for the reasons discussed in 37.e below.”).
       Although utilizing internal cross-references might be acceptable in
some cases, here the cross-referencing to multiple sections that lack
specificity and particularity further obscures whatever proposed combination
Petitioner relies on as rendering obvious the respective challenged claim as a
whole.
       Petitioner has not demonstrated a reasonable likelihood of prevailing
on its challenge to independent claim 35 or independent 37 as being obvious
over Gans, Adaptive Antennas, and Hsieh.

              E. The Alleged Obviousness of Claims 30 and 32
              Over Gans, Adaptive Antennas, Hsieh, and Betti ’628
       Petitioner alleges that independent claim 30 and its dependent
claim 32 would have been obvious over Gans, Adaptive Antennas, Hsieh,
and Betti ’628. See Pet. 58–65.
       In this second ground, Petitioner builds on the flawed foundation of
the first ground, relying on much of its analysis from the first ground based

                                       23
   Case 5:21-cv-03075-VKD Document 1-18 Filed 04/27/21 Page 24 of 27
IPR2020-01664
Patent 6,782,211 B1

on Gans, Adaptive Antennas, and Hsieh. See, e.g., Pet. 62 (“Limitations
30pre, 30.a, 30.b, and 30.e are met for the same reasons as discussed above
in the context of the corresponding limitations of claim 30, Ground 1, which
discussion is incorporated herein by reference.” (emphasis omitted)). As
Patent Owner notes (Prelim. Resp. 68), Petitioner does not rely on
Bette ’628 for limitation 30.e, which requires transmitting the outputs to an
XPIC, instead choosing to rely on its arguments made for the first ground.
      Petitioner argues that a person of ordinary skill in the art “would have
been motivated to combine these [Ground 1] references (and in particular,
the ’088 patent [Gans]) with the coherent optical receiver architecture of the
[Bette] ’628 patent.” Id. at 58–59 (citing Ex. 1004 ¶ 237); see id. at 61
(“Combining the ’628 patent coherent receiver architecture with the ’088
patent–Adaptive Antennas-Hsieh system would also have yielded a
reasonable expectation of success.”).
      As an initial matter, it is not clear as to which of the many possible
proposed combinations of Gans, Adaptive Antennas, and Hsiah is or are
being modified by the teachings of Bette ’628. Without that important
aspect, we cannot begin to assess Petitioner’s reasoning to modify a
combination or determine whether a proposed combination teaches or
suggests every limitation as arranged in the claim.
      Complicating matters, Petitioner’s inclusion of a fourth reference in
this ground adds even more alternative combinations. As mentioned above,
Petitioner presents, for the first ground, three different alternative theories
for the “separating” limitation 30.c. See id. at 36–39. For this second
ground, Petitioner argues that limitation 30.c is met for the same reasons
given for the first ground and adds another alternative, arguing that,


                                        24
   Case 5:21-cv-03075-VKD Document 1-18 Filed 04/27/21 Page 25 of 27
IPR2020-01664
Patent 6,782,211 B1

“[a]dditionally, the ’088 patent-Adaptive Antennas-Hsieh system combined
with the ’628 patent’s coherent receiver architecture discloses this
limitation.” Id. at 62 (citing Ex. 1004 ¶ 245). Similarly, for limitation 30.d,
Petitioner argues that the limitation is met by its proposed alternatives of the
first ground before adding another alternative, arguing “[a]dditionally, the
’088 patent-Adaptive Antennas-Hsieh system combined with the ’628
patent’s coherent receiver architecture discloses this limitation.” Id. at 63
(citing Ex. 1004 ¶¶ 248–249).
      Further, following one path of the possible alternatives of this second
ground seemingly would result in Petitioner relying solely on the
combination of the first ground, thus leaving unclear the role of Betti ’628 in
the ground. Specifically, Petition argues:
            Limitations 30pre, 30.a, 30.b, and 30.e are met for the
      same reasons as discussed above in the context of the
      corresponding limitations of claim 30, Ground 1[.] . . .
      Limitation 30.c is likewise met for the same reasons as
      discussed above in the context of limitation 30.c, Ground 1. . . .
      Limitation 30.d is likewise met for the same reasons as
      discussed above in the context of limitation 30.d, Ground 1.
Pet. 62–63 (bolding omitted).
      In view of the deficiencies regarding the articulation of a basis for the
second ground, we determine that Petitioner has failed to demonstrate a
reasonable likelihood of prevailing on its challenge to claim 30, or its
dependent claim 32, as obvious over Gans, Adaptive Antennas, Hsieh, and
Bette ’628.

              F. Discretion Under 35 U.S.C. §§ 314(a) and 325(d)
      This is the third inter partes review challenging the ’211 patent, and
institution was denied in the prior two cases. See Pet. 65–66; Prelim.


                                       25
  Case 5:21-cv-03075-VKD Document 1-18 Filed 04/27/21 Page 26 of 27
IPR2020-01664
Patent 6,782,211 B1

Resp. 1. Patent Owner contends the Board should exercise its discretion
under 35 U.S.C. § 314(a) and deny the present Petition, arguing that
“fairness and efficiency dictate that [Patent Owner] Core not face a trial on
this third attempt at review, which recycles the same art and arguments as
the prior petitions.” Prelim. Resp. 24–26. Patent Owner also contends the
Board should exercise its discretion under 35 U.S.C. § 325(d) and deny the
Petition, arguing that the same or substantially the same prior art previously
were presented to the Office and considered either by the Examiner during
prosecution of the application or by the Board in one of the two prior inter
partes reviews. See id. at 26–32. Petitioner contends that discretionary
denial under § 314(a) or § 325(d) is not warranted. Pet. 66–76. Because we
are denying the Petition on the merits, we need not determine whether it
would be appropriate to deny the Petition under 35 U.S.C. §§ 314(a)
or 325(d).

                            III.     CONCLUSION
      Petitioner has not demonstrated that there is a reasonable likelihood of
establishing the unpatentability of any of claims 30, 32, 33, 35, and 37 of
the ’211 patent.

                                   IV.   ORDER
      For the foregoing reasons, it is
      ORDERED that the Petition is denied and no trial is instituted.




                                         26
  Case 5:21-cv-03075-VKD Document 1-18 Filed 04/27/21 Page 27 of 27
IPR2020-01664
Patent 6,782,211 B1

PETITIONER:

Todd Briggs
Kevin Johnson
Nima Hefazi
QUINN EMANUEL URQUHART & SULLIVAN, LLP
Toddbriggs@quinnemanuel.com
kevinjohnson@quinnemanuel.com
nimahefazi@quinnemanuel.com

John Haynes
Thomas Davison
ALSTON & BIRD LLP
John.haynes@alston.com
Tom.davison@alston.com


PATENT OWNER:

Lawrence LaPorte
LEWIS BRISBOIS BISGAARD & SMITH LLP
Lawrence.laporte@lewisbrisbois.com

Jason Eisenberg
STERENE, KESSLER, GOLDSTEIN & FOX PLLC
Jasone-ptab@sternekessler.com

Stephen Underwood
GLASER WEIL FINK HOWARD AVCHEN & SHAPIRO LLP
sunderwood@glaserweil.com




                                 27
